ORDER

PER CURIAM.
Appellant, Blake Owens, appeals from a jury verdict entered in the Circuit Court of Madison County, finding appellant guilty of possession of a prohibited article in violation of RSMo § 217.360.1(4) (Supp.1993) for which appellant was sentenced to ten years’ imprisonment as a prior and persistent offender with said sentence to run consecutively to the sentence appellant is presently serving. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the cir*437cuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.